Case: 1:20-cv-00247 Document #: 4-3 Filed: 01/14/20 Page 1 of 7 PageID #:99




                         EXHIBIT               I
        Case: 1:20-cv-00247 Document #: 4-3 Filed: 01/14/20 Page 2 of 7 PageID #:100




Reg. No. 5,267,521          E-LINK TECHNOLOGY CO., LTD. (CHINA limited company (ltd.) )
                            BLOCK 1, SHI'AO 2ND INDUSTRIAL PARK
Registered Aug. 15, 2017    LANGJING RD, DALANG ST, LONGHUA TOWN
                            SHENZHEN, GUANGDONG CHINA
Int. Cl.: 12                CLASS 12: Electrically-powered motor scooters; Motor scooters and structural parts therefor;
                            Motorized, electric-powered, self-propelled, self-balancing, wheeled personal mobility,
Trademark                   transportation device; Non-motorized push scooters; Push scooters; Push scooters and
                            structural parts therefor; Self-balancing unicycles; Wheels for scooters
Principal Register
                            FIRST USE 6-9-2017; IN COMMERCE 6-9-2017

                            The mark consists of the stylized word "hyper" with a dot above the vertical portion of the
                            letter "h" and connected by a vertical line. Partially overlapping with the top, right portion of
                            the letter "r" is a shaded square, set on an angle, containing the stylized word "GO" over the
                            stylized word "GO".

                            SER. NO. 87-128,279, FILED 08-05-2016
                            JULIE MARI GUTTADAURO, EXAMINING ATTORNEY
        Case: 1:20-cv-00247 Document #: 4-3 Filed: 01/14/20 Page 3 of 7 PageID #:101




Reg. No. 5,578,031          E-LINK TECHNOLOGY CO., LTD (CHINA limited company (ltd.) )
                            1st Block Shi'ao 2nd Industrial Park,
Registered Oct. 09, 2018    Longhua Town,
                            Shenzhen, CHINA
Int. Cl.: 9                 CLASS 9: Anodes; Batteries, electric; Battery chargers; Cinematographic cameras; Electric
                            navigational instruments; Portable telephones; Protective cases for smartphones; Slide or
Trademark                   photograph projection apparatus; Telephone sets; Devices for hands-free use of mobile
                            phones
Principal Register
                            FIRST USE 3-1-2011; IN COMMERCE 3-10-2011

                            The mark consists of wording "IFANSPACE.COM" under wording "IFANS" and they are on
                            the right of stylized three people.

                            The wording "IFANSPACE" AND "IFANS" has no meaning in a foreign language.

                            SER. NO. 87-277,461, FILED 12-21-2016
        Case: 1:20-cv-00247 Document #: 4-3 Filed: 01/14/20 Page 4 of 7 PageID #:102




Reg. No. 5,729,670          E-LINK TECHNOLOGY CO, LTD. (CHINA limited company (ltd.) )
                            Block 1, Shi'ao 2nd Industrial Park
Registered Apr. 16, 2019    Langjing Rd, Dalang St, Longhua Town
                            Shenzhen, Guangdong, CHINA 518109
Int. Cl.: 9                 CLASS 9: Audio interfaces; Batteries; Cell phone battery chargers for use in vehicles;
                            Chargers for batteries; Data processing equipment, namely, couplers; Electronic chips for the
Trademark                   manufacture of integrated circuits; Electronic equipment for inspection and detection of
                            foreign material within containers; Emergency signal transmitters; Humanoid robots with
Principal Register          artificial intelligence; Telecommunication apparatus in the nature of wireless receivers in the
                            form of jewelry

                            FIRST USE 4-28-2018; IN COMMERCE 4-28-2018

                            The mark consists of the stylized wording "ASIWO".

                            The wording "ASIWO" has no meaning in a foreign language.

                            SER. NO. 87-891,796, FILED 04-25-2018
        Case: 1:20-cv-00247 Document #: 4-3 Filed: 01/14/20 Page 5 of 7 PageID #:103




Reg. No. 5,875,140          E-LINK TECHNOLOGY CO, LTD. (CHINA limited company (ltd.) )
                            Block 1, Shi'ao 2nd Industrial Park
Registered Oct. 01, 2019    Langjing Rd, Dalang St, Longhua Town
                            Shenzhen, Guangdong, CHINA 518109
Int. Cl.: 12                CLASS 12: Electrically-powered motor scooters; Motor scooters and structural parts therefor;
                            Motorized, electric-powered, self-propelled, self-balancing, wheeled personal mobility,
Trademark                   transportation device; Non-motorized push scooters; Push scooters; Push scooters and
                            structural parts therefor; Self-balancing two-wheeled electric scooters; Self-balancing
Principal Register          unicycles; Wheels for scooters

                            FIRST USE 4-28-2018; IN COMMERCE 4-28-2018

                            The mark consists of the stylized wording "ASIWO".

                            The wording "ASIWO" has no meaning in a foreign language.

                            SER. NO. 87-891,801, FILED 04-25-2018
        Case: 1:20-cv-00247 Document #: 4-3 Filed: 01/14/20 Page 6 of 7 PageID #:104




Reg. No. 5,798,088          E-LINK TECHNOLOGY CO., LTD (CHINA limited company (ltd.) )
                            101(f1,2,3,4),no.13,2nd Industrial Park
Registered Jul. 09, 2019    Shiao Vil,xinshi Community,dalang Str
                            Longhua Dist, Shenzhen, CHINA 518110
Int. Cl.: 12                CLASS 12: Aircraft; Airplanes; Bicycles; Boats; Cars; Civilian drones; Electric bicycles;
                            Electrically-powered motor vehicles; Hot air balloons; Land vehicles; Locomotives; Mobility
Trademark                   scooters; Mopeds; Motorcycles; Motorized, electric-powered, self-propelled, self-balancing,
                            wheeled personal mobility, transportation device; Motors, electric, for land vehicles; Push
Principal Register          scooters; Rail vehicles, namely, trains and structural parts therefor; Self-balancing one-
                            wheeled electric scooters; Self-balancing two-wheeled electric scooters; Sports cars;
                            Tricycles not being toys; Trolleys

                            FIRST USE 6-8-2018; IN COMMERCE 7-8-2018

                            The mark consists of the stylized letters "AB" followed to the right by the wording
                            "ANGELBOARD".

                            SER. NO. 88-147,395, FILED 10-09-2018
        Case: 1:20-cv-00247 Document #: 4-3 Filed: 01/14/20 Page 7 of 7 PageID #:105




Reg. No. 5,936,929          E-Link Technology Co, Ltd (CHINA LIMITED LIABILITY COMPANY)
                            101, No. 13, Second Industrial Zone
Registered Dec. 17, 2019    Shi'aovil., Xinshi Community, Dalang St.
                            Longhua, Shenzhen, CHINA 518000
Int. Cl.: 12                CLASS 12: Electrically-powered motor scooters; Motor scooters and structural parts therefor;
                            Motorized, electric-powered, self-propelled, self-balancing, wheeled personal mobility,
Trademark                   transportation device; Non-motorized push scooters; Push scooters; Push scooters and
                            structural parts therefor; Self-balancing two-wheeled electric scooters; Self-balancing
Principal Register          unicycles; Wheels for scooters

                            FIRST USE 9-27-2016; IN COMMERCE 9-27-2016

                            The mark consists of the stylized words "Two dots". On the first line is the word "Two" with
                            two dots above the letter "o". Below the first line is the word "dots". The "T" in "Two" and
                            "d" in "dots" is connected to form one fluid line.

                            SER. NO. 88-448,601, FILED 05-28-2019
